Name: 2009/253/EC: Commission Decision of 19 March 2009 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and under the European Agricultural Guarantee Fund (EAGF) (notified under document number C(2009) 1945)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  accounting;  economic geography
 Date Published: 2009-03-21

 21.3.2009 EN Official Journal of the European Union L 75/15 COMMISSION DECISION of 19 March 2009 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and under the European Agricultural Guarantee Fund (EAGF) (notified under document number C(2009) 1945) (Only the Danish, Dutch, English, French, Greek, Italian, Slovenian and Spanish texts are authentic) (2009/253/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed Community rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section and the European Agricultural Guarantee Fund, hereinafter referred to as EAGF. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section and the EAGF should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 6 January 2009 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section or under the EAGF shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Kingdom of Belgium, Kingdom of Denmark, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Slovenia and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 19 March 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX Budget item 6 7 0 1 MS Measure FY Reason for correction Type % Currency Amount Deductions already made Financial impact BE Export refunds  Sugar and isoglucose 2004 Insufficient quantity of laboratory controls of sugar. forfaitaire 2,00 EUR 2 752 373,87 0,00 2 752 373,87 BE Export refunds  Sugar and isoglucose 2005 Insufficient quantity of laboratory controls of sugar. forfaitaire 2,00 EUR 3 348 166,37 0,00 3 348 166,37 BE Export refunds  Sugar and isoglucose 2006 Insufficient quantity of laboratory controls of sugar. forfaitaire 2,00 EUR 1 096 253,86 0,00 1 096 253,86 BE Fruit and Vegetables  Operational Programmes 2005 Ineligible expenditure comprising environmental packaging and VAT ponctuelle EUR 1 189 054,23 0,00 1 189 054,23 BE Fruit and Vegetables  Operational Programmes 2006 Ineligible expenditure including environmental packaging and VAT ponctuelle EUR  535 735,88 0,00  535 735,88 TOTAL BE 8 921 584,21 0,00 8 921 584,21 CY Wine  Restructuring 2005 Overpayments of amounts to individual producers ponctuelle CYP 2 094,55 0,00 2 094,55 TOTAL CY 2 094,55 0,00 2 094,55 DK Arable Crops 2003 Weakness in the control of the compliance with set-aside areas forfaitaire 5,00 DKK 16 820 597,23 0,00 16 820 597,23 DK Arable Crops 2003 Weakness in the control of the compliance with set-aside areas forfaitaire 10,00 DKK 48 235 864,52 0,00 48 235 864,52 DK Arable Crops 2003 Weakness in the control of the compliance with set-aside areas forfaitaire 5,00 DKK  180 971 473,05 0,00  180 971 473,05 DK Arable Crops 2004 Weakness in key-control: remote sensing. forfaitaire 2,00 DKK 6 594 611,09 0,00 6 594 611,09 DK Arable Crops 2004 Weakness in the control of the compliance with set-aside areas forfaitaire 5,00 DKK  199 488 578,07 0,00  199 488 578,07 DK Arable Crops 2004 Weakness in the control of the compliance with set-aside areas forfaitaire 10,00 DKK 48 736 215,92 0,00 48 736 215,92 DK Arable Crops 2005 Weakness in key-control: remote sensing. forfaitaire 2,00 DKK 1 987 122,96 0,00 1 987 122,96 DK Arable Crops 2005 Weakness in the control of the compliance with set-aside areas forfaitaire 5,00 DKK  201 721 301,02 0,00  201 721 301,02 DK Arable Crops 2005 Weakness in the control of the compliance with set-aside areas forfaitaire 10,00 DKK 45 156 517,78 0,00 45 156 517,78 TOTAL DK  749 712 281,64 0,00  749 712 281,64 ES Fruit and Vegetables  Citrus Processing 2005 Non-recognitnion of one of the producers' organisation criterion. ponctuelle EUR 78 111,82 0,00 78 111,82 ES Fruit and Vegetables  Citrus Processing 2006 Non-recognitnion of one of the producers' organisation criterion. ponctuelle EUR 79 222,56 0,00 79 222,56 ES Fruit and Vegetables  Citrus Processing 2007 Non-recognitnion of one of the producers' organisation criterion. ponctuelle EUR 39 411,30 0,00 39 411,30 ES Meat Premiums  Ewe and Goats 2003 Updated calculation of correction based on the new financial data obtained ponctuelle EUR 2 415,00 0,00 2 415,00 ES Meat Premiums  Ewe and Goats 2004 Updated calculation of correction based on the new financial data obtained ponctuelle EUR  102 075,02 0,00  102 075,02 ES Meat Premiums  Ewe and Goats 2005 Updated calculation of correction based on the new financial data obtained ponctuelle EUR 95 914,93 0,00 95 914,93 TOTAL ES  397 150,63 0,00  397 150,63 FR Irregularities Reimbursment due to erroneous application of the 50/50 rule EUR 265 473,73 0,00 265 473,73 FR Food Aid within the Community 2005 Failure to meet payment deadlines. Absence of sanctions. forfaitaire 2,00 EUR  959 937,85 0,00  959 937,85 FR Food Aid within the Community 2005 Failure to meet payment deadlines. Absence of sanctions. ponctuelle EUR  148 951,85 0,00  148 951,85 FR Food Aid within the Community 2006 Failure to meet payment deadlines. Absence of sanctions. forfaitaire 2,00 EUR  838 194,08 0,00  838 194,08 FR Food Aid within the Community 2006 Failure to meet payment deadlines. Absence of sanctions. ponctuelle EUR  340 621,43 0,00  340 621,43 TOTAL FR 2 022 231,48 0,00 2 022 231,48 GB Export Refunds 2003 Risk analysis not used properly  reduction of control rate not justified forfaitaire 5,00 GBP  890 012,69 0,00  890 012,69 GB Export Refunds 2004 Risk analysis not used properly  reduction of control rate not justified; Insufficient certification of exit from Community forfaitaire 5,00 GBP 2 291 169,57 0,00 2 291 169,57 GB Export Refunds 2004 Non-Annex I goods  insufficient verification of recipes forfaitaire 10,00 GBP 43 131,68 0,00 43 131,68 GB Export Refunds 2005 Risk analysis not used properly  reduction of control rate not justified; Insufficient certification of exit from Community forfaitaire 5,00 GBP 3 395 655,55 0,00 3 395 655,55 GB Export Refunds 2005 Non-Annex I goods  insufficient verification of recipes forfaitaire 10,00 GBP 68 291,82 0,00 68 291,82 GB Export Refunds 2006 Risk analysis not used properly  reduction of control rate not justified; Insufficient certification of exit from Community forfaitaire 5,00 GBP 2 291 169,57 0,00 2 291 169,57 GB Export Refunds 2006 Non-Annex I goods  insufficient verification of recipes forfaitaire 10,00 GBP 68 291,82 0,00 68 291,82 GB Export Refunds 2007 Risk analysis not used properly  reduction of control rate not justified forfaitaire 5,00 GBP  247 225,73 0,00  247 225,73 TOTAL GB 9 294 948,43 0,00 9 294 948,43 GR Export refunds  Non-Annex I 2004 Insufficient controls. Risk of ineligible payments. Unreliable data on quantities of sugar exported. forfaitaire 10,00 EUR  160 378,12 0,00  160 378,12 GR Export refunds  Non-Annex I 2005 Insufficient controls. Risk of ineligible payments. Unreliable data on quantities of sugar exported. forfaitaire 10,00 EUR  104 574,50 0,00  104 574,50 GR Export refunds  Non-Annex I 2006 Insufficient controls. Risk of ineligible payments. Unreliable data on quantities of sugar exported. forfaitaire 10,00 EUR 10 276,40 0,00 10 276,40 GR Export refunds  Sugar and isoglucose 2004 Insufficient controls. Risk of ineligible payments. Unreliable data on quantities of sugar exported. forfaitaire 10,00 EUR  838 787,30 0,00  838 787,30 GR Export refunds  Sugar and isoglucose 2005 Insufficient controls. Risk of ineligible payments. Unreliable data on quantities of sugar exported. forfaitaire 10,00 EUR 99 948,50 0,00 99 948,50 GR Export refunds  Sugar and isoglucose 2006 Insufficient controls. Risk of ineligible payments. Unreliable data on quantities of sugar exported. forfaitaire 10,00 EUR 69 462,90 0,00 69 462,90 TOTAL GR 1 283 427,72 0,00 1 283 427,72 IE Export Refunds & Food Aid outside the UE 2003 Weaknesses in risk analysis. Insufficient quality and quantity of physical checks. forfaitaire 2,00 EUR  824 680,26 0,00  824 680,26 IE Export Refunds & Food Aid outside the UE 2004 Weaknesses in risk analysis. Insufficient quality and quantity of physical checks. forfaitaire 2,00 EUR  916 724,78 0,00  916 724,78 IE Export Refunds & Food Aid outside the UE 2005 Weaknesses in risk analysis. Insufficient quality and quantity of physical checks. forfaitaire 2,00 EUR  653 050,12 0,00  653 050,12 IE Export Refunds & Food Aid outside the UE 2006 Weaknesses in risk analysis. Insufficient quality and quantity of physical checks. forfaitaire 2,00 EUR 46 017,73 0,00 46 017,73 TOTAL IE 2 440 472,89 0,00 2 440 472,89 IT Other Direct Aid  Silk Worms 2004 Insufficient administrative controls of aid applications and not satisfactory control of minimum weight forfaitaire 5,00 EUR  226,54 0,00  226,54 IT Other Direct Aid  Silk Worms 2005 Insufficient administrative controls of aid applications and not satisfactory control of minimum weight forfaitaire 5,00 EUR 1 632,44 0,00 1 632,44 IT Other Direct Aid  Silk Worms 2006 Insufficient administrative controls of aid applications and not satisfactory control of minimum weight forfaitaire 5,00 EUR  857,69 0,00  857,69 IT Other Direct Aid  Silk Worms 2007 Insufficient administrative controls of aid applications and not satisfactory control of minimum weight forfaitaire 5,00 EUR 1 625,77 0,00 1 625,77 TOTAL IT 4 342,44 0,00 4 342,44 SI Direct Payments 2005 Deficiencies in key-controls: incorrect control approach, technique and tools. forfaitaire 5,00 SIT  175 559 567,33 0,00  175 559 567,33 SI Direct Payments 2006 Deficiencies in key-controls: incorrect control approach, technique and tools. forfaitaire 5,00 SIT  180 027 349,79 0,00  180 027 349,79 TOTAL SI  355 586 917,12 0,00  355 586 917,12